Fish, J.,
(concurring.) The judgment in this ease was perfected on the 24th day of November, 1866, more than 20 years before this motion was initiated. Walter S. Church now claims to be the owner of it by assignment, and states that he has had control of the action from the commencement; that on the 7th day of February, 1867, an execution was issued for the costs only, which was afterwards withdrawn without having been executed or satisfied; and on the 24th of December, 1867, a writ of possession and execution for costs was also issued, but afterwards withdrawn, without having been executed or satisfied; and that the judgment for costs remains wholly unpaid, and the recovery of possession unexecuted; that the real estate still remains in possession of defendant. The defendant, Wright, makes affidavit that he holds the land under a perpetual lease, and the action was instituted because of the non-payment of rent. He denies the assignment of the judgment to Church, and states that said judgment for rent and eosls is fully paid and satisfied. Upon these premises the order of the special term was made, giving leave to Church to issue writ of possession against defendant upon the judgment. By section 376 of the Code of Civil Procedure a final judgment or decree for a sum of money, rendered in a court of record, is presumed to be paid and satisfied after the expiration of 20 years from the time when the party recovering it was first entitled to a mandate to enforce it. This presumption is, by the section, made conclusive, except, etc. As there is no pretense that in this case anything has been done to bringjt within the exceptions stated, the presumption is conclusive. Without the aid of this statute, there would be great reason to believe that the judgment recovered in this case had been in some way satisfied. It was a case where the tenant in possession, before the enactment of the Code, would have been allowed, at any time before actual ouster, to have paid up the rents and costs recovered, and, by section 1508 of the Code, at any time within six months after ouster. It is not probable that, after such a recovery in a contested case, it would have been permitted to rest upwards of 20 years, unless something had occurred between the parties which satisfied the plaintiff. As the defendant has made affidavit that it was paid and satisfied, the order allowing execution ought not to be sustained. In ease of a stale demand, slight evidence of payment will do. A payment and settlement or a compromise with Van Rensselaer in his lifetime, or with James Kidd, or Peter Cagger, or their personal representatives, would have been good; and, for aught that appears on this motion, the judgment may have been satisfied in that direction. Mr. Church, who now claims to be the owner, cannot know how that may be. The title of Church to the judgment is not very clearly established. No assignment from Van Rensselaer to Kidd or Cagger is produced, nor is there any such document from Kidd and the heirs or the personal representatives of Cagger; only the general statement by affidavit of Church that it was so assigned. The denial, by defendant, of the assignments, puts the allegations of Church at issue, and he is called upon for further proof that he is the assignee. But the statute is clearly in the way of any party seeking to enforce the judgment.. If the rent *888and costs were paid, even after the recovery, the defendant remaining in possession, that ended all right to further enforce it. • The defendant says that it was paid, and the statute, after a delay of 20 years, makes the presumption of payment conclusive. The theory of the plaintiff’s counsel, that this was not a decree for a judgment or sum of money, and for that reason section 876 of the Code does not apply, is not sound. It is a recovery of the possession of the land because the defendant failed to pay rent. The statute requires that the sum of the rent shall be determined, so that the defendant may pay it and stay the recovery. It is only another way of recovering rent. The section certainly applies to so much of the judgment as fixes the sum of the rent and costs, and, if that is paid, the judgment cannot be further enforced. The case is clearly within the spirit and letter of the section. The order must be reversed, with costs and disbursements.